Citation Nr: 0609629	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left clavicle fracture, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for verruca on 
corona, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to June 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the issues for further development in 
February 2004 and June 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left 
clavicle fracture are characterized by a well-healed fracture 
demonstrating some deformity.  

2.  The veteran's service-connected verruca on corona is 
characterized by infrequent itching and irritation on a 
nonexposed area.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected residuals of a left 
clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5201 and 5203 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected verruca on corona have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7819 (prior to and 
since August 30, 2002) and 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there has 
been no notice of the types of evidence necessary to 
establish effective dates for the issues on appeal.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that there is a preponderance of the evidence against 
the veteran's claims, any questions as to the appropriate 
effective dates to be assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected residuals of left clavicle 
fracture have been rated under Diagnostic Code 5203.  His 
service-connected verruca on corona has been rated under 
Diagnostic Code 7819.  

Under Diagnostic Code 5203, a 10 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by malunion.  A 10 percent rating is also warranted where 
there is nonunion without loose movement.  Where there is 
nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 
5203 (2004).  Diagnostic Code 5203 also provides that 
impairment of the clavicle can be alternatively rated on 
impairment of function of the contiguous joint.  Id.

Other applicable codes include Diagnostic Code 5201 for 
limitation of motion of the arm.  Under this regulatory 
provision, a rating of 20 percent is warranted where the arm 
(major or minor) is limited to shoulder level.  A rating of 
30 percent is warranted where the major arm is limited to 
midway between the side and shoulder level and a 20 percent 
rating is warranted where the minor arm is so limited.  A 
rating of 40 percent is warranted where the major arm is 
limited to 25 degrees from the side; limitation of the minor 
arm to this degree warrants a 30 percent rating.  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  With 
forward elevation (flexion) and abduction, range of motion 
for the arm is from the side of the body (zero degrees) to 
above the head (180 degrees) with the mid-point of 90 degrees 
where the arm is held straight out from the shoulder.  Id.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation, which is not present in the case at hand.  
Diagnostic Code 5202 is for application if there is 
impairment of the humerus (malunion, recurrent dislocation of 
humerus at the scapulohumeral joint, fibrous union, nonunion 
(false flail shoulder), and loss of head of (flail 
shoulder)), however none of this applies to the veteran's 
disorder.  

During the pendency of this appeal, VA issued new regulations 
for rating impairment of skin disabilities.  Prior to August 
30, 2002, ratings under Diagnostic Code 7819 for new, benign 
skin growths were to be rated as analogous to scars, 
disfigurement, etc., using the criteria for eczema under Code 
7806.  Under Diagnostic Code 7806, a 10 percent rating will 
be assigned if there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating applies if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7819.

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under Code 7800); scars (under Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (effective since August 30, 
2002).  As the veteran's verruca on corona is not related to 
his head, face or neck, Diagnostic Codes 7801, 7802, 7803, 
7804, and 7805 are applicable.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. § 
4.118.

A September 1971 rating decision granted the veteran service 
connection for residuals of his left clavicle fracture and 
assigned a 10 percent rating based on service medical records 
and post-service x-rays indicating that there was an old 
healed fracture to the outer third of the left clavicle which 
was healed with a sharp angulation but seemed to be well 
healed.  The examiner noted that there was some tenderness 
but that it appeared to be solidly united.  A June 1973 
rating decision continued the 10 percent rating for the left 
clavicle fracture and granted service connection for verruca 
of corona and assigned a noncompensable rating.  A September 
1998 rating decision continued the 10 percent rating for the 
left clavicle based on an April 1998 VA examination which 
found that the shoulder had full and painless range of motion 
and no worsening of the disability.  A December 2000 VA 
examination confirmed findings that the veteran's left 
shoulder had normal, painless range of motion.  The 
examination found multiple small verrucae of the penile shaft 
at the base of the corona, which was asymptomatic.  An April 
2001 rating decision continued the 10 percent rating for the 
left shoulder and increased the veteran's evaluation of 
verruca on corona to 10 percent effective November 20, 2000.  

The veteran's more recent VA examinations were in July 2002, 
March 2004, and August 2005.  The July 2002 VA physical 
examination of the left clavicle revealed an obvious 
deformity at the fracture site with some elevation to the 
proximal segment.  There was no palpable tenderness over the 
fracture site, no palpable tenderness over the left shoulder.  
The range of motion of the left shoulder was minimally 
reduced at 180 degrees forward flexion, 170 degrees abduction 
with adequate internal and external painless range of motions 
at 90 degrees, and with motor strength in the left shoulder 
girdle at 5/5.  Penile examination found a small flat benign 
appearing verruca of the coronal sulcus.  This lesion had 
none of the characteristics relating to color, moist, and 
softness as one would expect in a condyloma acuminata and it 
appeared to be a simple, benign flattened wart.  The 
assessment was fracture of the mid shaft of the left 
clavicle, remote, with complaints of intermittent pain over 
the fracture site and intermittent pain in the left shoulder, 
and with minimally reduced range of motion of the left 
shoulder and residual 5/5 in shoulder girdle strength; benign 
flat verruca of the left coronal sulcus, asymptomatic.  

The March 2004 VA examination showed that the examiner 
reviewed the veteran's claims folder in conjunction with the 
examination.  It was noted that the veteran's left clavicle 
fracture was well healed but the distal portion overrode the 
proximal portion.  The verruca was on the distal portion of 
the glans penis right around the corona area and appeared 
normal.  Physical examination of the left shoulder showed 
that extension was to 45 degrees, flexion on the left side 
was to 170 degrees with the last 15 degrees being painful and 
the veteran could not go the full 180 degrees.  Also he could 
abduct to about 170 degrees but at least the last 15 degrees 
were painful.  The veteran's internal rotation was 90 
degrees, external rotation was 90 degrees.  Strength of the 
upper extremity was normal, he had a good grip.  He had 
difficulty with anything above 90 degrees.  He had no problem 
lifting things or doing things, there was no weakness as a 
residual from this disorder.  The veteran had a good range of 
motion and it was limited on the very extreme ends of forward 
flexion and abduction.  The veteran was right-handed and this 
was not his dominant hand.  The examiner noted that the 
veteran was not incoordinated and the disorder did not weaken 
any of the movements that the veteran went through in 
performing his daily activities.  There was no evidence of 
any atrophy of any muscles in the shoulder area.  All muscles 
functioned well, the only abnormalities were limited flexion 
on the extreme end and abduction of that area.  

The verruca was strictly limited to the distal end of the 
glans penis and over the corona, there was some rash there.  
It appeared inactive and did not spread to any other portion 
of the body.  The diagnoses were residuals of the left 
clavicle fracture and residual of a verruca on the distal end 
of the penis.  

The veteran's final VA examination of record was in August 
2005.  The claims folder was reviewed by the examiner.  The 
veteran complained of tenderness in his left shoulder area.  
During periods of flare-up of pain the veteran denied any 
fatigue, weakness, decreased range of motion in the left 
shoulder, or any incoordination in that area.  He reported 
that this disorder never limited his range of motion in the 
shoulder, he thought it caused some weakness in the left arm.  
As for the verruca, the veteran stated sometimes his warts 
would flare up and become larger, quite itchy, and irritated.  
This happened 2 to 3 times per year and usually lasted for 
about 3 to 4 days and subsided.  In the past he avoided 
sexual contact with his wife during the flare-ups.  The 
veteran reported that he limited lifting due to his left 
clavicle disorder and prevented this area from getting bumped 
due to the increasing pain.  He said he was able to do all of 
his housework and yard work well with no significant 
impairments on his abilities to perform the chores.  He 
denied any significant impairment on his daily activities due 
to the verruca.   Physical examination found no active 
verruca (0 percent of total surface area and 0 percent 
exposed).  

As for the left shoulder, the veteran was able to flex to 140 
degrees, extend to 45 degrees, abduct to 160 degrees, adduct 
to 25 degrees, internally rotate to 90 degrees with this 
being the only range of motion that caused any sort of pain 
with the clavicle and he mentioned pain beginning at 80 
degrees abduction throughout the range of motion in that 
area, external rotation to 80 degrees.  The veteran was not 
tender to palpation over the left shoulder in any areas.  It 
was noted that the veteran did have a bony prominence on the 
midclavicular area of the left clavicle where it appeared 
that the proximal portion of the clavicle was overlapping the 
distal portion of the clavicle forming a bony prominence in 
this area.  The veteran was very mildly tender to palpation 
in the area of this bony prominence.  No abnormalities were 
seen.  Repetitive use of the left shoulder did not show any 
signs of fatigue, decreased range of motion, increased pain, 
weakness, or incoordination, however the veteran felt weaker 
in the left shoulder.  The examiner noted that the right 
shoulder had a very similar range of motion to the left 
shoulder thus the decreased range of motion of the left 
shoulder was apparently normal for the veteran due to his 
age.  The veteran had a slight decreased strength in his 
shoulder with abduction in the left shoulder compared to the 
right and had decreased grip strength in the left hand, in 
all muscle groups he 5/5 strength bilaterally.  Sensation and 
reflexes were intact.  The diagnosis of the left shoulder was 
residuals of left clavicular fracture.  The examiner opined 
that there was no decreased range of motion versus the right 
shoulder and only very mild weakness noted that could be due 
to the veteran favoring his right arm over his left.  There 
was no change in active or passive range of motion during 
repeat motion testing and no additional losses of range of 
motion of the involved joints due to pain, weakness, impaired 
endurance, fatigue, incoordination, or flare-ups.  

Entitlement to an increased evaluation for residuals of a 
left clavicle fracture

The medical evidence has not demonstrated that the veteran's 
service-connected residuals of a left clavicle fracture 
warrant a rating greater than 10 percent under Diagnostic 
Code 5203.  Although the VA examinations found that there was 
an obvious deformity at the fracture site with the distal 
portion overriding the proximal portion, the fracture was 
well healed.  All muscles functioned well.  During the August 
2005 VA examination the veteran reported that he was able to 
do all his chores at home without significant impairment.  
Thus the evidence in sum does not suggest that the veteran's 
disorder approximates nonunion with loose movement or 
dislocation of the clavicle or scapula to meet the next 
higher rating of 20 percent under Diagnostic Code 5203.  The 
range of motion evaluations showed that the veteran had 
minimally reduced range of motion.  Although the veteran 
during his August 2005 VA examination was able to abduct to 
160 degrees but mentioned pain beginning at 80 degrees 
abduction, the examiner opined that the veteran's decreased 
range of motion was normal for his age given that he had 
similar range of motion in his right shoulder.  Furthermore, 
the July 2002 VA examination showed that the veteran was able 
to abduct at 170 degrees and the March 2004 VA examination 
found that the veteran could abduct to 155 degrees without 
pain.  Thus the veteran did not have limited motion at the 90 
degree shoulder level and therefore is not entitled to the 
next higher rating of 20 percent under Diagnostic Code 5201.  

Entitlement to an increased evaluation for verruca on corona

Under the older Diagnostic Code 7819 the veteran's verruca on 
corona is rated using the criteria for eczema under Code 
7806.  The evidence has not manifested that the veteran is 
entitled to a rating higher than 10 percent for verruca on 
corona as the evidence did not suggest exudation, constant 
itching, extensive lesions, marked disfigurement, 
ulcerations, extensive exfoliation, crusting, systemic or 
nervous manifestations.  The July 2002 VA examination found a 
benign flattened wart and the March 2004 VA examination 
reported some rash that appeared inactive and did not spread 
to other parts of the body.  The August 2005 VA examination 
found no active verruca and the veteran reported having 
itchy/irritated flare-ups 2 to 3 times per year of a 3 to 4 
day duration.  Given that the veteran did not have impairment 
of function or scars, he would not be able to receive a 
rating in excess of 10 percent under the revised Diagnostic 
Code 7819.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


